Citation Nr: 0108724	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-02 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to service connection for galactorrhea 
(claimed as breast problems due to undiagnosed illness).

5.  Entitlement to service connection for weight gain due to 
medications.

6.  Entitlement to service connection for uncontrollable 
tremors due to undiagnosed illness.





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1982 to August 
1992, to include a period of active service in support of 
Operation Desert Shield/Storm.

The claims file contains a report of a February 1998 rating 
decision wherein entitlement to service connection for 
tension headaches due to an undiagnosed illness with 
assignment of a 10 percent evaluation was granted.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The RO, in pertinent part, denied entitlement to service 
connection for PTSD, migraine headaches, high blood pressure, 
galactorrhea, weight gain and uncontrollable tremors.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.  




The RO also granted entitlement to service connection for a 
depressive disorder, not otherwise specified with assignment 
of a 30 percent evaluation, and for vaginitis with assignment 
of a noncompensable evaluation.


FINDINGS OF FACT

1.  PTSD is not shown by the evidence of record.

2.  Migraine headaches are not shown by the evidence of 
record.

3.  The veteran experienced transient elevated blood pressure 
during her pregnancy while on active duty.

4.  Chronic essential hypertension was not shown in active 
service, nor disabling to a compensable degree during the 
first post service year.

5.  Essential hypertension was initially shown some years 
after active service.

6.  There is no competent medical evidence linking the post 
service essential hypertension to active service or any 
incident therein.

7.  Galactorrhea was not shown during the veteran's period of 
active service, but initially manifest some years after 
service, and there is no competent medical evidence linking 
such to active service or any incident therein.

8.  A disability manifested by weight gain is not shown by 
the evidence of record.



9.  A disability manifested by uncontrollable tremors is not 
shown by the evidence of record.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131(West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303(d) (2000).

2.  Migraine headaches were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107);  38 C.F.R. § 3.303(d).

3.  Essential hypertension was not incurred in or aggravated 
by military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

4.  Galactorrhea as due to an undiagnosed illness was not 
incurred in or aggravated by military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1117, 1118, 1131  (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107);  38 C.F.R. § 3.303, 3.317 (2000).

5.  Weight gain due to medications was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107);  38 C.F.R. § 3.303.

6.  Uncontrollable tremors due to an undiagnosed illness were 
not incurred in or aggravated by military service, nor may 
such be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131  (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107);  38 C.F.R. § 3.303, 3.317 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD, migraine headaches, high blood pressure, galactorrhea, 
weight gain and uncontrollable tremors.  In essence, she 
contends that she currently exhibits symptoms associated with 
these disabilities which had their inception as a result of 
her period of active service.  In the interest of clarity, 
the Board will review the law, VA regulations and other 
authority which are generally relevant to this case; briefly 
describe the factual background of each claim; and then 
proceed to analyze each issue and render a decision.


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2000).

Service connection may also be granted for a disability which 
is proximately due, the result of, or aggravated by  a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2000); Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

If not shown during service, service connection may be 
granted for cardiovascular-renal disease, to include 
hypertension, if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West & Supp. 2000);  38 C.F.R. §§ 
3.307, 3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA shall also pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability, which 
has persisted for a period of six months or more, resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms such as those listed in paragraph 
(b) of this section, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317 (2000); Public Law 103-446 
(November 2, 1994). 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (2000).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss or menstrual disorders. 

Compensation shall not be paid under this section, (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, the 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.317 (2000).

The Veterans Claims Assistance Act (VCAA) of 2000 provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

The law further provides that VA may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  The 
Board observes in passing that the benefit of the doubt rule 
articulated above has not been substantially altered by the 
Veterans Claims Assistance Act of 2000.


I. PTSD
Factual Background

The veteran's service medical records have been carefully 
reviewed.

A report of medical examination dated in June 1981 and 
completed in conjunction with her entrance into service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include her psychiatric evaluation, were normal, and that 
there was no indication of a personality deviation.  

The associated report of medical history, also dated in June 
1981, shows that the veteran indicated that she did not then 
have, nor had she ever had nervous trouble of any sort, 
frequent trouble sleeping, or depression or excessive worry.

Service medical records dated in December 1983 and December 
1984 show that the veteran reported a history of frequent 
trouble sleeping.  

A report of medical examination dated in October 1987 and 
completed in conjunction with her re-enlistment, reveals that 
upon clinical evaluation, all pertinent systems, to include 
her psychiatric evaluation, were normal, and that there was 
no indication of a personality deviation.  The associated 
report of medical history, also dated in October 1987, shows 
that the veteran indicated that she did not then have, nor 
had she ever had nervous trouble of any sort or frequent 
trouble sleeping, but that she had experienced depression or 
excessive worry.

A report of medical examination dated in March 1992 and 
completed in conjunction with her separation from service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include her psychiatric evaluation, were normal, and that 
there was no indication of a personality deviation.

A report of medical examination dated in November 1992 and 
completed in conjunction with her enlistment in the Army 
Reserve, reveals that upon clinical evaluation, all pertinent 
systems, to include her psychiatric evaluation, were normal, 
and that there was no indication of a personality deviation.  
The associated report of medical history, also dated in 
November 1992, shows that the veteran indicated that she did 
not then have, nor had she ever had nervous trouble of any 
sort, frequent trouble sleeping, or depression or excessive 
worry.

Subsequent to separation from service, VA outpatient 
treatment records dated from November 1993 to December 1998 
show that the veteran reported anxiety due to personal 
affairs.  There was no reference to PTSD.

The veteran underwent a VA Persian Gulf Registry examination 
in March 1994.  She did not report symptoms associated with 
PTSD and there was no diagnosis of PTSD provided.  She also 
underwent a VA general medical examination in July 1994.  The 
veteran reported experiencing insomnia and fatigue, but there 
was no indication that she was experiencing PTSD and there 
was no diagnosis made reflecting PTSD.

A private medical record dated in January 1995 from FZ, MD, 
shows that the veteran had an impression of mild depression 
but there was no reference made to symptoms associated with 
PTSD.

In support of her claim, the veteran submitted a lay 
statement from her employer dated in February 1998, wherein 
it was indicated that she was experiencing health problems as 
a result of her service in the Persian Gulf War.  The extent 
of the stated problems was not specified.

The veteran underwent a VA special psychiatric examination in 
May 1998.  She reported that she had never had any 
psychiatric treatment.  She indicated that she had been 
prescribed psychotropic medication by her primary physician.  
She indicated that during her period of service in Germany, 
she had experienced depression.  She also noted that while 
being deployed to the Persian Gulf, she had a very short time 
to organize appropriate care for her daughter.  She indicated 
that not knowing what to expect, whether she would come home, 
and what would become of her child affected her nerves.  She 
also indicated that the most frightening thing that happened 
to her on her tour of duty was that one of her soldiers fell 
off a van and was seriously injured.  She stated that after 
her tour of duty in Saudi Arabia was completed, she extended 
her tour in Germany as she had grown to like Europe.  

As a result of the examination, a diagnosis of depressive 
disorder, not otherwise specified, was provided.  The 
examiner opined that the veteran had significant symptoms of 
depression which were first manifested during her period of 
active service.  The examiner also indicated that the veteran 
had multiple stressors in her life from the past and her 
current family life.  PTSD was not diagnosed.

In May 1998, the veteran submitted a statement in support of 
claim wherein she indicated that although she saw no combat 
during the Persian Gulf War, her unit was attacked several 
days and nights by missiles.  She noted that the ground and 
buildings would shake all around her and people would be 
running for cover.

In support of her claim, the veteran also submitted a lay 
statement from her friend IR, Jr., received in November 1998, 
wherein it was  noted that the veteran experienced nightmares 
while sleeping.  The friend noted that he couldn't tell 
whether the nightmares were associated with the war or a past 
relationship, but that they were serious.

By rating action dated in April 1999, the RO granted the 
veteran's claim of entitlement to service connection for 
depressive disorder, not otherwise specified, and denied her 
claim of entitlement to service connection for PTSD.

Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's enlistment examination report dated in June 
1981 is silent as to a history of PTSD prior to her entrance 
into service.  She is therefore presumed to have been in 
sound condition unless clear and unmistakable evidence exists 
to overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to her having experienced symptoms 
associated with PTSD either prior to service, during her 
period of active service, or to a compensable degree within 
one year following her separation therefrom.  

The veteran's periodic in-service examination reports all 
show that her psychiatric evaluation was clinically normal 
and there was no indication of personality deviation.  There 
was a notation in a report of medical history that she had 
experienced depression, however, that was associated with her 
service-connected depressive disorder and not with a 
diagnosis of PTSD.

Subsequent to service, although there is evidence of 
depression and anxiety, there is no record of a diagnosis of 
PTSD.  No health care provider has indicated or even 
suggested that any symptoms experienced by the veteran may be 
related to PTSD.  There is no evidence of record that the 
veteran incurred PTSD during service, nor is there evidence 
of a current diagnosis of PTSD.  Any statements of such by 
the veteran are contradicted by the evidence of record.  

The Board notes that lay statements have been submitted on 
behalf of the veteran by an employer and by a friend.  The 
employer indicated that the veteran experiences problems that 
are the result of her service in the Persian Gulf war, but 
does not elaborate on the types of problems.  The friend 
reported that the veteran experienced nightmares while 
sleeping, but indicated that he could not determine whether 
they were associated with the war or whether they were the 
result of a prior personal relationship.

Moreover, the veteran's self-report as to her having PTSD 
that was manifested as a result of her period of active 
service is not competent medical evidence.  As a layperson, 
she is not qualified to render medical opinions regarding 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  

The veteran does not have a current diagnosis of PTSD.  There 
is also no evidence of in-service incurrence or aggravation 
of PTSD.  

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of PTSD.  
There is no current PTSD disability and thus there can be no 
nexus between a current disability and service.  As noted in 
the previous paragraph, the veteran is not competent to 
provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has PTSD that is related to her period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current PTSD 
disability which can be associated with service.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


II. Migraine Headaches
Factual Background

As noted above, the veteran's service medical records have 
been carefully reviewed.

A report of medical examination dated in June 1981 and 
completed in conjunction with her entrance into service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include her head, face, neck and scalp were normal.  The 
associated report of medical history, also dated in June 
1981, shows that the veteran indicated that she did not then 
have, nor had she ever had frequent or severe headache or 
head injury.

A report of medical examination dated in October 1987 and 
completed in conjunction with her re-enlistment, reveals that 
upon clinical evaluation, all pertinent systems, to include 
her head, face, neck and scalp were normal.  The associated 
report of medical history, also dated in October 1987, shows 
that the veteran indicated that she did not then have, nor 
had she ever had a head injury, but that she had experienced 
frequent or severe headache.

A report of medical examination dated in March 1992 and 
completed in conjunction with her separation from service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include her head, face, neck and scalp were normal.

A report of medical examination dated in November 1992 and 
completed in conjunction with her enlistment in the Army 
Reserve, reveals that upon clinical evaluation, all pertinent 
systems, to include her head, face, neck and scalp were 
normal.  The associated report of medical history, also dated 
in November 1992, shows that the veteran indicated that she 
did not then have, nor had she ever had frequent or severe 
headache or head injury.



Subsequent to separation from service, a VA outpatient 
treatment record dated in October 1993 shows that the veteran 
reported experiencing chronic headaches. 

The veteran underwent a VA Persian Gulf Registry examination 
in March 1994.  She indicated that she began to experience 
headaches in 1993 which she described as extrinsic pressure, 
trying to squeeze her head.  They were said to usually be 
frontal in location, to last 24 to 48 hours, and to occur 
once every two weeks.  She indicated that the headaches were 
often accompanied by photophobia, and at times, by radiation 
of the discomfort from the forehead to the occipital area.  
The assessment was headaches, probably tension.

She also underwent a VA neurological examination in April 
1994.  She described them as generalized headaches , which 
occurred mostly in the front of the head.  She indicated that 
the pain could be severe, bringing her to tears.  She 
described them as if they were "squeezing" her brain 
together.  There was no visual aura, or associated nausea or 
vomiting.  There could be associated photophobia and 
phonophobia.  They were said to occur every two to three days 
and to last 24 hours or more.  She also reported associated 
insomnia.  The impression was tension headaches.  The 
examiner commented that the veteran had a history of 
headaches since August 1992, and that they have a character 
most consistent with a tension of muscle contraction 
headache.  It was also indicated that her headaches were 
probably aggravated by her insomnia, with sleep deprivation 
which was also resulting in fatigability during the day.

A VA outpatient treatment record dated in November 1994 shows 
that the veteran indicated that she did not have a history of 
headaches, but that her sister had migraines.

In support of her claim, the veteran submitted a lay 
statement from her employer dated in February 1998, wherein 
it was indicated that she was experiencing health problems as 
a result of her service in the Persian Gulf War.  The extent 
of the stated problems was not specified.

By rating action dated in February 1998, the RO, in pertinent 
part, granted the veteran's claim of entitlement to service 
connection for headaches due to an undiagnosed illness.

A VA outpatient treatment record dated in June 1998 shows 
that the veteran reported headaches and sinus congestion.  
The assessment was conjunctivitis, headaches, depression, on 
BC pills.

Private outpatient treatment records dated in September 1998 
show that the veteran reported a four day history of 
headaches.  

A VA outpatient treatment record dated in December 1998 shows 
the veteran reported that she was doing much better, but that 
she still had "migraine headaches".

Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at, 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in June 
1981 is silent as to a history of headaches prior to her 
entrance into service.  She is therefore presumed to have 
been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson, 12 Vet. App. 
at 254.

In this case, the veteran's service medical records are 
entirely silent as to her having experienced symptoms 
associated with migraine headaches either prior to service or 
during her period of active service.  The veteran did, 
however, note that she had a history of headaches since 
August 1992.  



In the April 1994 VA neurological examination, the examiner 
concluded that the headaches the veteran was experiencing 
were tension headaches that were related to service.  There 
was no indication that the veteran currently had migraine 
headaches.

Subsequent to service, although there is evidence of chronic 
headaches, and there is record of the veteran referring to 
her headaches as "migraine headaches," there is no record 
of a diagnosis of migraine headaches.  No health care 
provider has indicated or even suggested that any symptoms 
experienced by the veteran may be related to migraine 
headaches.  There is no evidence of record that the veteran 
incurred migraine headaches during service, nor is there 
evidence of a current diagnosis of migraine headaches.  Any 
statements of such by the veteran are contradicted by the 
evidence of record.  

The Board notes that a lay statement has been submitted on 
behalf of the veteran by an employer.  The employer indicated 
that the veteran experienced problems that were the result of 
her service in the Persian Gulf war, but did not elaborate on 
the types of problems.

Moreover, the veteran's self-report as to her having migraine 
headaches that were manifested as a result of her period of 
active service is not competent medical evidence.  As a 
layperson, she is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The veteran 
does not have a current diagnosis of migraine headaches.  
There is also no evidence of in-service incurrence or 
aggravation of migraine headaches.

In the veteran's case, as discussed at length above, the 
service medical records are devoid of any indication of 
migraine headaches.  The record shows that the veteran has 
diagnoses of tension headaches, for which service connection 
has already been granted.  There are no current migraine 
headaches and thus there can be no nexus between a current 
disability and service.  As noted in the previous paragraph, 
the veteran is not competent to provide such a medical 
opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has migraine headaches that are related to her period 
of active service.  Colvin, 1 Vet. App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
migraine headaches existed during the veteran's service, nor 
is there any medical evidence of record which suggests there 
is a current migraine headache disability which can be 
associated with service.  Accordingly, the veteran's claim of 
entitlement to service connection for migraine headaches is 
denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for migraine headaches.  
See Gilbert, 1 Vet. App. at 53.


III.  Essential Hypertension (High Blood Pressure)
Factual Background

As indicated above, the veteran's service medical records 
have been carefully reviewed.

The report of medical examination dated in June 1981 
completed in conjunction with her entrance into service 
reveals that upon clinical evaluation, all pertinent systems, 
to include her vascular system, were normal.  Her blood 
pressure at examination was 140/72.  The associated report of 
medical history, also dated in June 1981, shows that the 
veteran indicated that she did not then have, nor had she 
ever had high or low blood pressure.  

Service medical records dated from February 1982 to October 
1987 show that the veteran had blood pressure readings as 
follows:

February 1982
100/42, 130/60
August 1982
110/70, 134/76, 
132/60
September 1982
119/79
February 1983
130/76, 128/70, 
120/70
May 1983
140/80, 128/74
December 1983
110/60
January 1984
110/70
May 1984
130/70, 122/70, 
92/60
November 1984
126/80
December 1984
110/64
January 1985
130/60
March 1985
100/60
May 1985
106/54, 100/70, 
110/64
November 1985
122/74
February 1986
120/70
March 1986
112/68, 100/60
April 1986
100/50, 122/62
March 1987
110/70, 110/60
June 1987
110/70
September 1987
120/70, 110/70
October 1987
110/68

A report of medical examination dated in October 1987 and 
completed in conjunction with her re-enlistment, reveals that 
upon clinical evaluation, all pertinent systems, to include 
her vascular system, were normal.  The associated report of 
medical history, also dated in October 1987, shows that the 
veteran indicated that she had had high or low blood 
pressure.

Service medical records dated from February 1988 to September 
1989 show blood pressure readings as follows:

February 1988
102/68
March 1988
110/60, 110/70, 
110/66
March 1988
100/60
May 1988
120/66, 108/62
June 1988
108/62
February 1989
102/54, 110/66
April 1989
110/60
September 1989
126/64
January 1990
120/78
May 1990
120/70
June 1990
120/70
September 1990
90/60, 100/70
February 1992
127/83
July 1992
120/78
March 1992
112/60

A report of medical examination dated in March 1992 and 
completed in conjunction with her separation from service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include her vascular system, were normal.  Her blood 
pressure reading was 112/60.

A report of medical examination dated in November 1992 and 
completed in conjunction with her enlistment in the Army 
Reserve, reveals that upon clinical evaluation, all pertinent 
systems, to include her vascular system, were normal.  Her 
blood pressure was 120/80.  The associated report of medical 
history, also dated in November 1992, shows that the veteran 
indicated that she did not then have, nor had she ever had 
high or low blood pressure.

Subsequent to separation from service, VA and private 
outpatient treatment records dated from October 1993 to 
December 1998 show blood pressure readings as follows:

October 1993
118/62
November 1993
118/74, 122/64
April 1994
115/70, 123/78
July 1994
101/74
January 1995
124/80
August 1997
130/72, 130/80, 
120/80
September 1997
130/78
October 1997
140/92
November 1997
150/90
December 1997
150/80
February 1998
130/80
April 1998
122/80
June 1998
110/64
July 1998
120/70
September 1998
140/82, 140/84
November 1998
122/74
December 1998
142/84


The veteran underwent a VA Persian Gulf Registry examination 
in March 1994.  She did not report symptoms associated with 
high blood pressure.  Her blood pressure was 118/70.  There 
was no diagnosis of high blood pressure or hypertension. 

The veteran underwent a VA examination in May 1994.  She did 
not report symptoms associated with high blood pressure.  Her 
blood pressure was 112/70.  There was no diagnosis of high 
blood pressure or hypertension.

Private medical records dated in April 1994 and January 1995 
from FZ, MD, shows that it was noted that the veteran had a 
past history of hypertension during pregnancy.  Blood 
pressure was read to be 115/70.  No reference was made to 
chronic hypertension or to a current high blood pressure 
disability.

Private outpatient treatment records dated from October 1997 
to September 1998 show that the veteran had diagnoses which 
included hypertension.  During that period, specifically in 
October and November 1997, she had blood pressure readings of 
140/92 and 150/90.  There was no indication made that the 
current hypertension was associated with the veteran's period 
of active service.

In support of her claim, the veteran submitted a lay 
statement from her employer dated in February 1998, wherein 
it was indicated that she was experiencing health problems as 
a result of her service in the Persian Gulf War.  The extent 
of the stated problems was not specified.




Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate her claim for 
a benefit under a law administered by the Secretary, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  Such assistance includes 
making reasonable efforts to obtain relevant records 
(including private records) that she adequately identifies to 
the Secretary and authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated from it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in June 
1981 is silent as to a history of hypertension prior to her 
entrance into service.  She is therefore presumed to have 
been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson, 12 Vet. App. 
at.

In this case, the veteran's service medical records are 
entirely silent as to her having experienced symptoms 
associated with high blood pressure either prior to service, 
during her period of active service, or to a compensable 
degree within one year following her separation therefrom.  
None of the veteran's periodic in-service examination reports 
or treatment records show that her blood pressure readings 
were elevated.  

There was a notation in a report of medical history made by 
the veteran that she had experienced high or low blood 
pressure, but there was no further description regarding the 
notation.  Further, a subsequent report of medical history 
completed by the veteran shows that she indicated that she 
did not then have, nor had she ever had high or low blood 
pressure.  There is no diagnosis in the service medical 
records that the veteran had hypertension or high blood 
pressure during her period of active service.

Although there is no evidence of hypertension or elevated 
blood pressure until the October 1997 reading of 140/92, the 
Board notes the private medical records dated in April 1994 
and January 1995 from FZ, MD, which show the veteran provided 
a history of hypertension during pregnancy, but there is no 
evidence of record to support the history provided by the 
veteran.  Further, even if the veteran did have elevated 
blood pressure during her pregnancy, subsequent blood 
pressure readings of record were not elevated, thus it would 
be apparent that this was an isolated incident which resolved 
itself.  


No health care provider has indicated or even suggested that 
any current hypertension or high blood pressure experienced 
by the veteran may be related to service.  There is no 
evidence of record that the veteran's high blood pressure was 
manifested during service, nor is there evidence of post-
service hypertension until five years following separation 
therefrom.  Any statements of such by the veteran are 
contradicted by the evidence of record.  

The Board notes that a lay statement has been submitted on 
behalf of the veteran by her employer.  The employer 
indicated that the veteran experiences problems that are the 
result of her service in the Persian Gulf war, but does not 
elaborate on the types of problems.  

The veteran's self-report as to her high blood pressure 
having been manifested as a result of her period of active 
service is not competent medical evidence.  As a layperson, 
she is not qualified to render medical opinions regarding 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See Cromley, 
7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a nexus between a current 
disability and service.  Although the veteran currently has a 
diagnosis of hypertension, there is no evidence of record by 
a competent authority that the hypertension was incurred in 
or aggravated by service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has high blood pressure that is related to her period 
of active service.  Colvin, 1 Vet. App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that high 
blood pressure existed during the veteran's service or within 
one year following separation therefrom, nor is there any 
medical evidence of record which suggests that the current 
hypertension is associated with service.  Accordingly, the 
veteran's claim of entitlement to service connection for high 
blood pressure is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for high blood pressure.  
See Gilbert, 1 Vet. App. at 53.


IV. Galactorrhea
Factual Background

As noted above, the veteran's service medical records have 
been carefully reviewed.

A report of medical examination dated in June 1981 and 
completed in conjunction with her entrance into service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include her lungs and chest (including breasts) were 
normal.  The associated report of medical history, also dated 
in June 1981, shows that the veteran indicated that she had 
not been treated for a female disorder.

A report of medical examination dated in October 1987 and 
completed in conjunction with her re-enlistment, reveals that 
upon clinical evaluation, all pertinent systems, to include 
her lungs and chest (including breasts) were normal.  The 
associated report of medical history, also dated in October 
1987, shows that the veteran indicated that she had been 
treated for a female disorder, but said disorder was not 
specified.

A service medical record dated in March 1988 shows that the 
veteran underwent a gynecological evaluation wherein it was 
noted that her breasts showed no abnormalities.

A service medical record dated in April 1989 shows that the 
veteran underwent a gynecologic examination wherein it was 
noted that her breasts were small with no lesions.  The 
assessment was normal.

A report of medical examination dated in March 1992 and 
completed in conjunction with her separation from service, 
reveals that upon clinical evaluation, all pertinent systems, 
to include her lungs and chest (including breasts) were 
normal.

A report of medical examination dated in November 1992 and 
completed in conjunction with her enlistment in the Army 
Reserve, reveals that upon clinical evaluation, all pertinent 
systems, to include her lungs and chest (including breasts) 
were normal.  The associated report of medical history, also 
dated in November 1992, shows that the veteran indicated that 
she had not been treated for a female disorder.

Subsequent to separation from service, the veteran underwent 
a VA Persian Gulf Registry examination in March 1994.  She 
did not report symptoms associated with galactorrhea.  

In support of her claim, the veteran submitted a lay 
statement from her employer dated in February 1998, wherein 
it was indicated that she was experiencing health problems as 
a result of her service in the Persian Gulf War.  The extent 
of the stated problems was not specified.

Private outpatient treatment records dated in August 1997 and 
September 1997 show that the veteran reported pain and 
swelling in the left chest and breast area. She described 
feeling little lumps in the painful area.  A private 
mammogram report from CD, MD, dated in August 1997 shows that 
the veteran was given an impression of a dense parenchymal 
pattern in both breasts.  There were no dominant masses or 
malignant appearing calcifications seen.

A private medical record dated in April 1998 shows that the 
veteran was given an assessment which included breast 
discharge.

Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  




The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at, 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in June 
1981 is silent as to a history of a breast disorder prior to 
her entrance into service.  She is therefore presumed to have 
been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. § 
1111 (West 1991).  By "clear and unmistakable" evidence is 
meant that which cannot be misinterpreted and misunderstood; 
it is that which is "undebateable."  Vanerson, 12 Vet. App. 
at 254.

In this case, the veteran's service medical records are 
entirely silent as to her having experienced symptoms 
associated with a breast disorder, including galactorrhea, 
either prior to service or during her period of active 
service.  None of her periodic in-service examination reports 
or treatment records show that she had galactorrhea. There is 
no evidence in the service medical records which would 
suggest that the veteran had galactorrhea during her period 
of active service.


Subsequent to service, there is no evidence of a breast 
disorder until August 1997, wherein the veteran reported pain 
and swelling in the left chest and breast area.  However, no 
health care provider has indicated or even suggested that any 
current breast disorder, to include galactorrhea, experienced 
by the veteran may be related to service.  There is no 
evidence of record that the veteran's galactorrhea was 
manifested during service.  Any statements of such by the 
veteran are contradicted by the evidence of record.  

The Board notes that a lay statement has been submitted on 
behalf of the veteran by her employer.  The employer 
indicated that the veteran experiences problems that are the 
result of her service in the Persian Gulf war, but does not 
elaborate on the types of problems.  

The veteran's self-report as to her breast disorder having 
been manifested as a result of her period of active service 
is not competent medical evidence.  As a layperson, she is 
not qualified to render medical opinions regarding matters, 
such as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a nexus between a current 
disability and service.  Although the veteran currently has a 
diagnosis of a breast disorder, there is no evidence of 
record by a competent authority that the galactorrhea was 
incurred in or aggravated by service.  As noted in the 
previous paragraph, the veteran is not competent to provide 
such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has galactorrhea that is related to her period of 
active service.  Colvin, 1 Vet. App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that 
galactorrhea existed during the veteran's service, nor is 
there any medical evidence of record which suggests that the 
current galactorrhea is associated with service.  
Accordingly, the veteran's claim of entitlement to service 
connection for galactorrhea is denied.

The Board also notes that as a Persian Gulf veteran, the 
veteran may be compensated when there are objective 
indications of chronic disability, which has persisted for a 
period of six months or more, resulting from an illness or 
combination of illnesses manifested by one or more signs of: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss or 
menstrual disorders.

The Board notes that galactorrhea is not listed as a chronic 
disability for which a Persian Gulf veteran may be 
compensated pursuant to 38 U.S.C.A. § 1117 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.317 (2000).  Additionally, the veteran 
has presented no evidence from a competent authority that the 
galactorrhea is secondary to an undiagnosed illness.   As 
there is no evidence that galactorrhea has become manifested 
as a result of an undiagnosed illness, the veteran's claim of 
entitlement to service connection for galactorrhea on this 
basis must be denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for galactorrhea.  See 
Gilbert, 1 Vet. App. at 53.

V. Weight Gain
Factual Background

As noted above, the veteran's service medical records have 
been carefully reviewed.

The veteran asserts that she has a disability manifested by 
weight gain as a result of medications that she is taking for 
her disabilities.  The reports of medical examination dated 
in June 1981, October 1987, March 1992, and November 1992, 
all show that upon clinical evaluation, all pertinent systems 
were normal.  There was no reference to a disability 
manifested by weight gain of the veteran.

Subsequent to separation from service, the record is devoid 
of any reference to a disability manifested by weight gain as 
a result of medications.

In support of her claim, the veteran submitted a lay 
statement from her employer dated in February 1998, wherein 
it was indicated that she was experiencing health problems as 
a result of her service in the Persian Gulf War.  The extent 
of the stated problems was not specified.

Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

Such assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  

The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at, 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's enlistment examination report dated in June 
1981 is silent as to a disability manifested by weight gain 
prior to her entrance into service.  She is therefore 
presumed to have been in sound condition unless clear and 
unmistakable evidence exists to overcome the presumption.  38 
U.S.C.A. § 1111 (West 1991).  By "clear and unmistakable" 
evidence is meant that which cannot be misinterpreted and 
misunderstood; it is that which is "undebateable."  Vanerson, 
12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to her having a disability manifested by 
weight gain, either prior to service or during her period of 
active service.  None of her periodic in-service examination 
reports or treatment records show that she had such a 
disability, and there is no diagnosis in the service medical 
records which would suggest that the veteran had a disability 
manifested by weight gain during her period of active 
service.

Subsequent to service, there is no evidence of a disability 
manifested by weight gain.  No health care provider has 
indicated or even suggested that the veteran has a disability 
manifested by weight gain that may be related to service or 
to a service-connected disability.  There is no evidence of 
record that the veteran has a service-connected disability 
that aggravates a disability manifested by weight gain.  Any 
statements of such by the veteran are contradicted by the 
evidence of record.  

The Board notes that a lay statement has been submitted on 
behalf of the veteran by her employer.  The employer 
indicated that the veteran experiences problems that are the 
result of her service in the Persian Gulf war, but does not 
elaborate on the types of problems.  

The veteran's self-report as to a disability manifested by 
weight gain as a result of her period of active service is 
not competent medical evidence.  As a layperson, she is not 
qualified to render medical opinions regarding matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See Cromley, 7 Vet. App. at 
379; Espiritu, 2 Vet. App. at 495.

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a nexus between a current 
disability and service.  As there is no evidence of a current 
disability manifested by weight gain, and there is no 
evidence of record by a competent authority that such was 
incurred in or aggravated by service, there can be no nexus.



Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a disability manifested by weight gain that is 
related to her period of active service.  Colvin, 1 Vet. 
App. at 175.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, the veteran's 
claim of entitlement to service connection for a disability 
manifested by weight gain is denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a disability manifested 
by weight gain due to medication.  See Gilbert, 1 Vet. 
App. at 53.


VI. Uncontrollable Tremors
Factual Background

As noted above, the veteran's service medical records have 
been carefully reviewed.

The veteran asserts that she has a disability manifested by 
uncontrollable tremors as a result of an undiagnosed illness.  

The reports of medical examination dated in June 1981, 
October 1987, March 1992, and November 1992, all show that 
upon clinical evaluation, all pertinent systems were normal.  
There was no reference to uncontrollable tremors.

Subsequent to separation from service, the record is devoid 
of any reference to uncontrollable tremors as a result of an 
undiagnosed illness.

In March 1994, the veteran underwent a VA Persian Gulf 
Registry examination.  She did not report symptoms associated 
with uncontrollable tremors.  

In support of her claim, the veteran submitted a lay 
statement from her employer dated in February 1998, wherein 
it was indicated that she was experiencing health problems as 
a result of her service in the Persian Gulf War.  The extent 
of the stated problems was not specified.

Analysis

As indicated above, the VCAA of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

The Board finds that VA's statutory duty to assist the 
veteran in developing the evidence has been fulfilled in this 
case.  See 38 U.S.C.A. § 5107.  There is sufficient medical 
and other evidence of record in order for the Board to render 
an informed decision.  



The veteran has not pointed to any additional pertinent 
evidence which has not been obtained, and the Board is not 
aware of any such evidence.  Moreover, the veteran and her 
representative have been afforded ample opportunity to 
present evidence and argument in support of her claim.  
Accordingly, the Board will proceed to a decision on the 
merits.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated it.  See 
Junstrom, 6 Vet. App. at, 266; see also Lichtenfels, 1 Vet. 
App. at 486.

The veteran's enlistment examination report dated in June 
1981 is silent as to a disability manifested by 
uncontrollable tremors prior to her entrance into service.  
She is therefore presumed to have been in sound condition 
unless clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to her having a disability manifested by 
uncontrollable tremors, either prior to service or during her 
period of active service.  None of her periodic in-service 
examination reports or treatment records show that she had 
such a disability, and there is no diagnosis in the service 
medical records which would suggest that the veteran had a 
disability manifested by uncontrollable tremors during her 
period of active service.



Subsequent to service, there is no evidence of a disability 
manifested by uncontrollable tremors.  No health care 
provider has indicated or even suggested that the veteran has 
a disability manifested by uncontrollable tremors that may be 
related to service.  Any statements of such by the veteran 
are contradicted by the evidence of record.  

The Board notes that a lay statement has been submitted on 
behalf of the veteran by her employer.  The employer 
indicated that the veteran experiences problems that are the 
result of her service in the Persian Gulf war, but does not 
elaborate on the types of problems.  

As the Board noted earlier in Hickson, supra, the Court has 
held that in order to prevail on the issue of service 
connection, there must be a nexus between a current 
disability and service.  As there is no evidence of a current 
disability manifested by uncontrollable tremors, and there is 
no evidence of record by a competent authority that such was 
incurred in or aggravated by service, there can be no nexus.

The veteran's self-report as to a disability manifested by 
uncontrollable tremors as a result of her period of active 
service is not competent medical evidence.  As a layperson, 
she is not qualified to render medical opinions regarding 
matters, such as diagnoses and determinations of etiology, 
calling for specialized medical knowledge.  See Cromley, 
7 Vet. App. at 379; Espiritu, 2 Vet. App. at 495.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has a disability manifested by uncontrollable 
tremors that is related to her period of active service.  
Colvin, 1 Vet. App. at 175.


In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, the veteran's 
claim of entitlement to service connection for a disability 
manifested by uncontrollable tremors is denied.

The Board also notes that as a Persian Gulf veteran, the 
veteran may be compensated when there are objective 
indications of chronic disability, which has persisted for a 
period of six months or more, resulting from an illness or 
combination of illnesses manifested by one or more signs of: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss or 
menstrual disorders.

The Board notes that the veteran has presented no evidence 
from a competent authority that she has uncontrollable 
tremors that are secondary to an undiagnosed illness.   As 
there is no evidence that uncontrollable tremors have become 
manifested as a result of an undiagnosed illness, the 
veteran's claim of entitlement to service connection on this 
basis must also be denied.

The Board views its foregoing decision as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen her claim.  See Graves, 8 Vet. App. at 
522; Robinette, 8 Vet. App. at 77-78; McKnight, 131 F.3d at 
1483; Epps, 126 F.3d at 1464.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for uncontrollable tremors.  
See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for essential hypertension 
(high blood pressure) is denied.

Entitlement to service connection for galactorrhea (claimed 
as breast problems due to undiagnosed illness) is denied.

Entitlement to service connection for weight gain due to 
medications is denied.

Entitlement to service connection for uncontrollable tremors 
due to undiagnosed illness is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

